Citation Nr: 0608960	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).  

2.  Entitlement to service connection for hyperlipidemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had almost 20 years of active service and retired 
in January 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

It appears that the veteran is also raising the issue of 
service connection for hypertension.  This issue is referred 
to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records reflect that the veteran was seen for 
chest pains and elevated blood pressure readings were noted.  
At the time of service separation exam, the veteran gave a 
history of high blood pressure and checked the box of "don't 
know" when asked if he had heart trouble.  Borderline 
hypertension was noted by the examiner.  

Post service records show that the veteran suffered a heart 
attack in 1999 with heart muscle damage.  In August 2000, 
records indicate that the veteran had progressive coronary 
artery disease with an 80 percent LAD stenosis.  A December 
2000 private stress echo showed a left moderate ventricular 
dysfunction with an estimated ejection at 40 percent, mildly 
symptomatic with angina.  At a May 2001 VA examination, the 
diagnoses included controlled hypertension and ASHD; however, 
the examiner did not comment on the etiology.  

VA assistance includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Additionally, it appears that the veteran also raised the 
issue of entitlement to service connection for hypertension.  
This issue may be inextricably intertwined with the issue of 
service connection for arteriosclerotic heart disease.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Moreover, after issuance of a February Supplemental Statement 
of the Case (SSOC), the veteran submitted additional medical 
text evidence obtained from the Internet pertaining to 
association between coronary artery disease 
hyperlipidemia/elevated triglyceride levels and between heart 
disease and hypertension.  Such evidence was not officially 
considered by the RO before forwarding the case to the Board.  
The veteran did not waive his right to have this new evidence 
initially considered by the RO.  Remand for such 
consideration is required. 38 C.F.R. §§ 19.31, 20.1304 
(2005).

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his hypertension, prostate cancer or 
psychiatric condition on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

2.  After completion of #1, the veteran 
should also be afforded a VA cardiology 
examination to determine whether he has 
ASHD which was incurred in or aggravated 
by service.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  
The examiner is asked to opine whether it 
is very likely, at least as likely as not 
(50 percent or more likelihood), or 
highly unlikely that any heart disease 
that may be present is causally related 
to any incident of service.  The examiner 
is also requested to express an opinion 
as to whether the veteran's claim for 
hyperlipidemia is a separate claim or 
part and parcel of the claim for service 
connection for ASHD.  

The examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.  This rationale should be based 
on application of sound medical 
principles.

3.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

